UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2010 Item 1: Schedule of Investments Vanguard International Explorer Fund Schedule of Investments As of January 31, 2010 Market Value Shares ($000) Common Stocks (95.5%) Australia (6.7%) Computershare Ltd. 2,066,011 21,154 Sonic Healthcare Ltd. 1,313,686 16,403 Amcor Ltd. 3,094,312 16,133 *,^ Iluka Resources Ltd. 4,665,293 13,532 ^ Ansell Ltd. 1,382,653 12,543 Boral Ltd. 2,540,586 11,848 ^ Crane Group Ltd. 1,385,086 10,763 ^ Fairfax Media Ltd. 7,078,222 10,750 Mirvac Group 8,345,080 10,625 * James Hardie Industries NV 961,720 6,284 *,^ Transpacific Industries Group Ltd. 4,210,630 4,608 *,^ Elders Ltd. 3,449,733 4,353 Austria (2.7%) Andritz AG 385,000 21,503 Mayr Melnhof Karton AG 120,000 11,301 Kapsch TrafficCom AG 252,000 8,989 Schoeller-Bleckmann Oilfield Equipment AG 146,000 7,638 Rosenbauer International AG 160,000 6,803 Belgium (1.1%) Bekaert SA 70,000 10,188 Telenet Group Holding NV 230,000 6,617 EVS Broadcast Equipment SA 100,000 6,439 Brazil (2.5%) Redecard SA 1,127,202 15,757 Localiza Rent a Car SA 1,116,938 11,697 Tam SA ADR 619,525 11,300 * Anhanguera Educacional Participacoes SA 475,355 6,557 PDG Realty SA Empreendimentos e Participacoes 469,517 3,739 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 40,086 2,674 Canada (2.3%) Niko Resources Ltd. 354,368 32,724 * Sino-Forest Corp. 900,704 15,643 China (2.8%) Lee & Man Paper Manufacturing Ltd. 18,152,000 10,379 * Concord Medical Services Holdings Ltd. ADR 795,315 7,882 * China Taiping Insurance Holdings Co. Ltd. 2,122,400 6,673 Guangzhou Pharmaceutical Co. Ltd. 8,510,000 6,454 Franshion Properties China Ltd. 19,634,000 6,439 China Dongxiang Group Co. 8,631,000 5,565 China Agri-Industries Holdings Ltd. 3,951,000 5,373 * Sohu.com Inc. 69,738 3,511 * Shanda Games Ltd. ADR 221,700 1,884 ^ Inspur International Ltd. 8,785,000 1,248 China Gas Holdings Ltd. 1,966,000 1,042 Denway Motors Ltd. 1,750,000 997 Denmark (1.3%) TrygVesta AS 200,000 12,188 * Topdanmark A/S 80,000 9,717 Solar A/S Class B 89,258 5,779 Finland (0.2%) Elisa Oyj 160,000 3,489 France (5.9%) ^ Bourbon SA 480,000 18,637 *,^ Alten Ltd. 550,000 15,733 IPSOS 430,000 13,503 Saft Groupe SA 314,600 13,491 Ipsen SA 210,000 11,292 Sword Group 250,000 9,860 *,^ Meetic 330,000 9,216 Rubis 100,000 8,296 Virbac SA 61,000 5,998 * Store Electronic 390,000 5,775 *,^ SeLoger.com 150,000 5,228 Groupe Eurotunnel SA 506,406 4,882 Germany (7.1%) Rheinmetall AG 400,000 25,486 Bilfinger Berger AG 350,000 25,328 MTU Aero Engines Holding AG 390,000 20,176 GFK SE 400,000 14,829 Grenkeleasing AG 280,000 12,246 * Demag Cranes AG 380,000 11,870 *,^ KUKA AG 440,000 7,020 Wirecard AG 460,000 5,911 Tipp24 SE 129,430 4,930 Hawesko Holding AG 154,339 4,536 * Morphosys AG 190,000 4,438 ^ Bauer AG 60,994 2,752 *,^ Air Berlin PLC 450,000 2,606 * XING AG 50,000 1,968 Medion AG 156,557 1,603 * Bijou Brigitte AG 1,159 214 Greece (0.3%) Aegean Airlines SA 518,000 2,508 Eurobank Properties Real Estate Investment Co. 225,927 2,281 JUMBO SA 200,000 2,100 Hong Kong (1.4%) Techtronic Industries Co. 11,523,500 9,476 * Beijing Enterprises Water Group Ltd. 20,250,000 6,576 * Dah Sing Banking Group Ltd. 4,030,000 5,393 Citic 1616 Holdings Ltd. 17,983,000 4,880 Great Eagle Holdings Ltd. 1,175,000 2,861 India (1.0%) * Cairn India Ltd. 2,600,742 14,924 Shriram Transport Finance Co. Ltd. 451,549 4,789 Indonesia (0.7%) Bank Rakyat Indonesia 9,487,000 7,692 Bank Central Asia Tbk PT 11,011,000 5,843 Ireland (0.9%) DCC PLC 700,000 18,937 Italy (3.3%) Azimut Holding SPA 1,900,000 23,353 * CIR-Compagnie Industriali Riunite SPA 6,750,000 15,721 DiaSorin SPA 277,111 9,861 * Natuzzi SPA ADR 1,708,450 6,492 Zignago Vetro SPA 1,182,877 6,395 Buzzi Unicem SPA 650,000 5,825 Japan (18.1%) Musashi Seimitsu Industry Co. Ltd. 744,500 16,411 Nifco Inc. 691,500 15,046 ^ Nichi-iko Pharmaceutical Co. Ltd. 429,800 13,141 Nabtesco Corp. 1,115,000 13,130 Obic Co. Ltd. 68,580 12,861 Nippon Thompson Co. Ltd. 2,202,000 12,489 Chugoku Marine Paints Ltd. 1,726,000 11,523 Modec Inc. 585,200 11,272 Arcs Co. Ltd. 820,900 11,150 Tokai Tokyo Financial Holdings 2,941,000 11,074 Seven Bank Ltd. 5,110 10,657 Nitta Corp. 712,200 10,435 * Shinko Plantech Co. Ltd. 943,700 10,099 Miura Co. Ltd. 391,100 10,048 Nihon Parkerizing Co. Ltd. 793,000 10,039 Tsuruha Holdings Inc. 266,800 9,958 JSP Corp. 777,400 9,810 Trusco Nakayama Corp. 684,400 9,558 Exedy Corp. 429,400 9,469 ^ Union Tool Co. 316,700 8,872 Glory Ltd. 400,300 8,796 HIS Co. Ltd. 448,400 8,663 Kuroda Electric Co. Ltd. 611,500 8,657 Moshi Moshi Hotline Inc. 469,900 8,355 Lintec Corp. 404,800 7,746 Aica Kogyo Co. Ltd. 744,200 7,703 Takasago International Corp. 1,556,000 7,525 Shinmaywa Industries Ltd. 2,411,000 7,480 Tsumura & Co. 233,400 7,385 Dowa Holdings Co. Ltd. 1,309,550 7,291 Daido Steel Co. Ltd. 1,819,000 6,632 Sumida Corp. 797,400 6,348 NEC Networks & System Integration Corp. 558,100 5,997 Nidec Copal Corp. 374,700 5,498 Tsutsumi Jewelry Co. Ltd. 271,000 5,137 Nishimatsuya Chain Co. Ltd. 527,800 4,551 Tokyo Tomin Bank Ltd. 335,600 4,519 Hisaka Works Ltd. 459,000 4,371 Koito Manufacturing Co. Ltd. 250,000 4,357 ^ Icom Inc. 160,900 3,830 Nafco Co. Ltd. 215,300 3,582 Daihatsu Diesel Manufacturing Co. Ltd. 780,000 2,804 Fujikura Kasei Co. Ltd. 527,900 2,612 Sumitomo Osaka Cement Co. Ltd. 1,604,000 2,330 Accordia Golf Co. Ltd. 1,626 1,645 * Yushin Precision Equipment Co. Ltd. 96,500 1,466 DC Co. Ltd. 446,500 1,019 * Works Applications Co Ltd 564 349 Mexico (0.7%) * Desarrolladora Homex SAB de CV ADR 456,056 13,978 Netherlands (5.0%) Fugro NV 351,000 20,816 Ten Cate NV 732,000 19,283 * Delta Lloyd NV 740,000 17,914 SBM Offshore NV 786,000 15,340 Imtech NV 500,000 13,508 Smit Internationale NV 82,107 7,033 *,^ Smartrac NV 250,000 5,897 Exact Holding NV 100,000 2,626 New Zealand (0.9%) Fletcher Building Ltd. 2,791,786 15,511 Fisher & Paykel Healthcare Corp. Ltd. 1,445,403 3,428 Norway (0.7%) * Dockwise Ltd. 271,000 8,118 *,^ Pronova BioPharma AS 2,300,000 6,767 Philippines (0.8%) Semirara Mining Corp. Class A 10,814,500 11,411 Aboitiz Equity Ventures Inc. 20,949,000 4,462 Singapore (0.8%) Singapore Airport Terminal Services Ltd. 4,124,000 7,240 ^ Olam International Ltd. 4,177,000 7,046 SembCorp Industries Ltd. 863,000 2,151 South Korea (1.4%) * Industrial Bank of Korea 681,630 7,676 Samsung SDI Co. Ltd. 65,669 7,660 Doosan Infracore Co. Ltd. 458,760 6,844 GS Engineering & Construction Corp. 82,809 6,310 Spain (2.4%) Red Electrica Corp. SA 390,000 19,552 Enagas 630,000 13,059 * Codere SA 653,968 6,317 Bolsas y Mercados Espanoles SA 190,000 5,399 Laboratorios Farmaceuticos Rovi SA 330,000 3,360 * Baron de Ley 28,461 1,341 Sweden (1.2%) Swedish Match AB 1,200,000 25,128 Switzerland (9.8%) Acino Holding AG 130,000 20,900 Helvetia Holding AG 63,000 19,627 Sika AG 11,000 16,860 Banque Cantonale Vaudoise 41,000 16,567 Bank Sarasin & Cie AG Class B 470,000 16,049 GAM Holding Ltd. 1,400,000 16,027 * Gategroup Holding AG 371,886 12,783 *,^ Dufry Group 190,000 12,337 BKW FMB Energie AG 145,000 11,028 Kuoni Reisen Holding AG 26,200 9,748 Mobilezone Holding AG 1,250,000 9,315 Partners Group Holding AG 70,000 8,686 Lonza Group AG 115,000 8,178 Bucher Industries AG 55,000 6,456 Gurit Holding AG 12,000 6,265 Implenia AG 200,474 5,277 Valora Holding AG 20,000 4,584 Cie Financiere Tradition SA 17,790 2,033 * Newave Energy Holding SA 10,000 393 Taiwan (0.5%) Hung Poo Real Estate Development Corp. 2,807,000 3,994 * Far Eastern International Bank 11,822,000 3,765 * Tatung Co. Ltd. 15,131,000 3,289 United Kingdom (13.0%) Carillion PLC 3,700,000 17,586 * Gulfsands Petroleum PLC 3,200,000 13,859 Babcock International Group PLC 1,375,000 12,278 * Premier Oil PLC 724,984 11,959 * CSR PLC 1,600,000 11,425 Meggitt PLC 2,600,000 10,709 Ultra Electronics Holdings PLC 500,000 10,114 * JD Wetherspoon PLC 1,300,000 9,431 Atkins WS PLC 960,000 9,091 Dechra Pharmaceuticals PLC 1,186,700 9,071 Homeserve PLC 317,388 8,220 William Hill PLC 2,450,082 7,771 * SIG PLC 3,958,663 7,201 * Sports Direct International PLC 4,317,418 6,587 Investec PLC 950,000 6,417 Wellstream Holdings PLC 800,000 6,330 Informa PLC 1,200,000 6,288 Millennium & Copthorne Hotels PLC 1,000,000 6,064 Booker Group PLC 8,000,000 5,848 Go-Ahead Group PLC 253,964 5,461 Paragon Group of Cos. PLC 2,460,059 5,415 QinetiQ Group PLC 2,500,000 5,330 National Express Group PLC 1,609,166 5,305 * Inchcape PLC 12,000,000 5,094 * Leo Capital PLC 6,150,108 5,052 * Findel PLC 9,144,945 4,845 Eco Animal Health Group PLC 1,618,166 3,852 John Wood Group PLC 700,000 3,780 * Punch Taverns PLC 2,700,000 3,597 PV Crystalox Solar PLC 4,000,000 3,549 RM PLC 1,200,000 3,384 * Helphire PLC 3,851,852 3,324 Telecom Plus PLC 626,500 2,995 Grainger PLC 1,418,461 2,935 HMV Group PLC 2,259,794 2,743 Devro PLC 1,211,264 2,675 Hunting PLC 300,000 2,589 JKX Oil & Gas PLC 606,250 2,567 Nestor Healthcare Group PLC 3,520,445 2,470 Future PLC 7,510,000 2,314 Forth Ports PLC 127,658 2,268 * Chrysalis Group PLC 1,400,000 2,256 Speedy Hire PLC 3,500,000 1,616 BSS Group PLC 400,000 1,611 Provident Financial PLC 100,000 1,491 * AEA Technology PLC 3,854,276 1,473 * Alexon Group PLC 2,259,341 1,273 Record PLC 629,023 689 * Pinnacle Staffing Group PLC 723,983 52 * I-Mate PLC 2,100,000 4 Total Common Stocks (Cost $1,818,839) Market Value Coupon Shares ($000) Temporary Cash Investment (7.7%) Money Market Fund (7.7%) 1,2 Vanguard Market Liquidity Fund (Cost $159,916) 0.175% 159,916,240 159,916 Total Investments (103.2%) (Cost $1,978,755) Other Assets and Liabilities-Net (-3.2%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $37,897,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $40,506,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific International Explorer Fund events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in Level 1
